--------------------------------------------------------------------------------

Exhibit 10.2



INVESTMENT MANAGEMENT TRUST AGREEMENT


This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 20, 2020, by and between Lefteris Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York limited purpose trust company (the “Trustee”).


WHEREAS, the Company’s registration statement on Form S-1, File No. No.
333-249290 ( the “Registration Statement”) and prospectus (the “Prospectus”) for
the initial public offering of the Company’s units (the “Units”), each of which
consists of one share of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), and one-third of one redeemable warrant, each
whole warrant entitling the holder thereof to purchase one share of Common
Stock, subject to adjustment (such initial public offering hereinafter referred
to as the “Offering”), has been declared effective as of the date hereof by the
U.S. Securities and Exchange Commission;


WHEREAS, the Company has entered into an Underwriting Agreement, dated October
20, 2020(the “Underwriting Agreement”), with Morgan Stanley & Co. LLC as the
underwriter (the “Underwriter”);


WHEREAS, as described in the Prospectus, $200,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $230,000,000, if the Underwriter’s over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company, the holders of the Common
Stock included in the Units issued in the Offering and the Underwriter as
hereinafter provided (the amount to be delivered to the Trustee (and any
interest subsequently earned thereon) is referred to herein as the “Property,”
the stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders, the
Company and the Underwriter will be referred to together as the
“Beneficiaries”);


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $7,000,000, or $8,050,000 if the Underwriter’s over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions (the “Deferred Discount”) that will be payable by the Company to the
Underwriter upon and concurrently with the consummation of the Business
Combination (as defined below); and


WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:


(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account, which Trust Account shall be
established by the Trustee in the United States at J.P. Morgan Chase Bank, N.A.
(or at another U.S. chartered commercial bank with consolidated assets of $100
billion or more) and at a brokerage institution selected by the Trustee that is
reasonably satisfactory to the Company;


(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;


(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property solely in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 185 days or less, or in
money market funds meeting the conditions of paragraphs (d)(1), (d)(2), (d)(3)
and (d)(4) of Rule 2a-7 promulgated under the Investment Company Act (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the Trustee may earn bank credits or other
consideration during such periods;

--------------------------------------------------------------------------------

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;


(e) Promptly notify the Company and the Underwriter of all communications
received by the Trustee with respect to any Property requiring action by the
Company;


(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;


(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;


(h) Render to the Company, and to such other persons as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account reflecting all receipts and disbursements of the Trust Account;


(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, as applicable, signed on behalf of the Company
by any of its Chief Executive Officer, Chief Financial Officer, President,
Executive Vice President, Vice President, Secretary and Chairman of the  Board
of Directors of the Company (the “Board”) or other authorized officer of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account, including interest not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
that may be released to the Company to pay dissolution expenses in the case of a
Termination Letter in the form of Exhibit B hereto), only as directed in the
Termination Letter and the other documents referred to therein, or (y) upon the
date which is, the later of (1) 24 months after the closing of the Offering and
(2) such later date as may be approved by the Company’s stockholders in
accordance with the Company’s second amended and restated certificate of
incorporation if a Termination Letter has not been received by the Trustee prior
to such date, in which case the Trust Account shall be liquidated in accordance
with the procedures set forth in the form of letter attached hereto as Exhibit B
and the Property in the Trust Account, including interest not previously
released to the Company to pay its franchise and income taxes (less up to
$100,000 of interest that may be released to the Company to pay dissolution
expenses) shall be distributed to the Public Stockholders of record as of such
date;


(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation,
including any franchise tax obligations, owed by the Company as a result of
assets of the Company or interest or other income earned on the Property, which
amount shall be delivered directly to the Company by electronic funds transfer
or other method of prompt payment, and the Company shall forward such payment to
the relevant taxing authority; provided, however, that to the extent there is
not sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution, so long as such distribution
shall not result in a reduction in the principal amount initially deposited in
the Trust Account; provided, further, that if the tax to be paid is a franchise
tax, the written request by the Company to make such distribution shall be
accompanied by a copy of the franchise tax bill from the State of Delaware for
the Company (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account). The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request;


(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders properly submitted for
redemption in connection with a stockholder vote to approve an amendment to the
Company’s second amended and restated certificate of incorporation to (i) modify
the substance or timing of the Company’s obligation to allow redemption in
connection with an initial Business Combination or the Company’s obligation to
redeem 100% of the shares of Common Stock included in the Units sold in the
Offering if the Company has not consummated an initial Business Combination
within the time period set forth in the Company’s second amended and restated
certificate of incorporation or (ii) with respect to any other provision
relating to stockholders’ rights or pre-initial Business Combination activity;
and

--------------------------------------------------------------------------------

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.


2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:


(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President, Executive Vice President, Vice President or Secretary. In
addition, except with respect to its duties under Sections 1(i), 1(j) and 1(k)
hereof, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;


(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;


(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until the closing of the Business Combination. The Company shall
pay the Trustee the initial acceptance fee and the first annual administration
fee at the consummation of the Offering. The Company shall not be responsible
for any other fees or charges of the Trustee except as set forth in this Section
2(c), Schedule A and as may be provided in Section 2(b) hereof;


(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”), provide to the Trustee an affidavit
or certificate of the inspector of elections for the stockholder meeting
verifying the vote of such stockholders regarding such Business Combination;


(e) Provide the Underwriter with a copy of any Termination Letter(s) and/or any
other correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same;


(f) Unless otherwise agreed between the Company and the Underwriter, ensure that
any Instruction Letter (as defined in Exhibit A) delivered in connection with a
Termination Letter in the form of Exhibit A expressly provides that the Deferred
Discount is paid directly to the account or accounts directed by the Underwriter
prior to any transfer of the funds held in the Trust Account to the Company or
any other person;

--------------------------------------------------------------------------------

(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and


(h) Within five (5) business days after the Underwriter exercises its
over-allotment option in connection with the Offering (or any unexercised
portion thereof) or such over-allotment option expires, provide the Trustee with
a notice in writing of the total amount of the Deferred Discount, which shall in
no event be less than $7,000,000.


3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:


(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;


(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;


(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;


(d) Refund any depreciation in principal of any Property;


(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;


(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;


(g) Verify the accuracy of the information contained in the Registration
Statement;


(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;


(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;


(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or


(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof.

--------------------------------------------------------------------------------

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.


5. Termination. This Agreement shall terminate as follows:


(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof (which section may not be amended under any circumstances) and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).


6. Miscellaneous.


(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.


(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.


(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Subject to Section
6(d), this Agreement or any provision hereof may only be changed, amended or
modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto.


(d) This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders.
For purposes of this Section 6(d), the “Consent of the Stockholders” means (i)
receipt by the Trustee of a certificate from the inspector of elections of the
stockholder meeting certifying that the Company’s stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (or any successor rule), who hold sixty-five
percent (65%) or more of all then outstanding shares of the Common Stock and
Class B common stock, par value $0.0001 per share, of the Company voting
together as a single class, have voted in favor of such change, amendment or
modification, or (ii) the Company’s stockholders of record as of the record date
who hold sixty-five percent (65%) or more of all then outstanding shares of the
Common Stock and Class B common stock, par value $0.0001 per share, of the
Company voting together as a single class, have delivered to the Trustee a
signed writing approving such change, amendment or modification. No such
amendment will affect any Public Stockholder who has otherwise properly
indicated his, her or its election to redeem his, her or its shares of Common
Stock in connection with a stockholder vote sought to amend this Agreement,
including a corresponding change to the Company’s second amended and restated
certificate of incorporation. Except for any liability arising out of the
Trustee’s gross negligence, fraud or willful misconduct, the Trustee may rely
conclusively on the certification from the inspector or elections referenced
above and shall be relieved of all liability to any party for executing the
proposed amendment in reliance thereon.

--------------------------------------------------------------------------------

(e) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.


(f) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:


if to the Trustee, to:


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attn: Francis Wolf and Celeste Gonzalez
Email: fwolf@continentalstock.com
cgonzalez@continentalstock.com


if to the Company, to:


Lefteris Acquisition Corp.
292 Newbury Street, Suite 293
Boston, MA 02115
Attn: Jon Isaacson
Email: jon@lefteris.com


in each case, with copies, which shall not constitute notice, to:


Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention: Paul Tropp and Christopher Capuzzi
Email: paul.tropp@ropesgray.com, christopher.capuzzi@ropesgray.com


and


Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036
Attn: Gavin McFarland
Email: gavin.mcfarland@morganstanley.com


and


Sidley Austin LLP
787 Seventh Ave
New York, NY 10019
Attn: Sam Gandhi and Michael Heinz
Email: sgandhi@sidley.com and mheinz@sidley.com

--------------------------------------------------------------------------------

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.


(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.


(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.


(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Underwriter is a third party beneficiary of this Agreement.


(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.


[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.





 
CONTINENTAL STOCK TRANSFER &
 
TRUST COMPANY, as Trustee
     
By:
/s/ Francis Wolf
 
Name:
 Francis Wolf
 
Title:
 Vice President
       
LEFTERIS ACQUISITION CORP.
     
By:
/s/ Jon Isaacson
 
Name:
 Jon Isaacson
 
Title:
Chief Financial Officer





[Signature Page to Investment Management Trust Agreement]


--------------------------------------------------------------------------------

SCHEDULE A




Fee Item
Time and method of payment
 
Amount
 
Initial set-up fee
Initial closing of Offering by wire transfer
 
$
3,500.00
 
Trustee administration fee
First year, initial closing of Offering by wire transfer, thereafter on the
anniversary of the effective date of the Offering by wire transfer or check
 
$
10,000.00
 
Transaction processing fee for disbursements to Company under Sections 1(i) and
1(j)
Billed to Company following disbursement made to Company under Section 1
 
$
250.00
 
Paying Agent services as required pursuant to Sections 1(i) and 1(k)
Billed to Company upon delivery of service pursuant to Sections 1(i) and 1(k)
 
Prevailing rates
 




--------------------------------------------------------------------------------

EXHIBIT A
[Letterhead of Company]
[Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez


Re: Trust Account - Termination Letter


Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Lefteris Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _________, 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with [__________] (the “Target Business”) to consummate a business
combination with the Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours (or
such shorter time as you may agree) in advance of the actual date fixed for the
consummation of the Business Combination (the “Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and transfer the
proceeds to a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Underwriter (with respect to the Deferred Discount)). It is
acknowledged and agreed that while the funds are on deposit in the Trust Account
awaiting distribution, the Company will not earn any interest or dividends.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate of its Chief Executive Officer or the
Chief Financial Officer (the “Vote Verification Certificate”), which verifies
either that (i) the Business Combination has been approved by a vote of the
Company’s stockholders, if a vote is held or (ii) no vote of the Company’s
stockholders for the approval of the Business Combination is required and none
has been held, and (b) a joint written instruction signed by the Company and the
Underwriter with respect to the transfer of the funds held in the Trust Account,
including payment of amounts owed to Public Stockholders who have properly
exercised their redemption rights and payment of the Deferred Discount to the
Underwriter from the Trust Account (the “Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification, the Vote Verification
Certificate and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.


In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by you of written instructions from the Company, the funds held in
the Trust Account shall be reinvested as provided in Section 1(c) of the Trust
Agreement on the business day immediately following such original Consummation
Date as set forth in such notice or  as soon thereafter as possible.



   
Very truly yours,
         
Lefteris Acquisition Corp.
         
By:
     
Name:
     
Title:
       
cc:
Morgan Stanley & Co. LLC
 

--------------------------------------------------------------------------------

EXHIBIT B
[Letterhead of Company]
[Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez


Re: Trust Account - Termination Letter


Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Lefteris Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _________, 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s second amended and restated
certificate of incorporation, as described in the Company’s Prospectus relating
to the Offering. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and keep the total proceeds
thereof in the Trust Account to await distribution to the Public Stockholders.
The Company has selected [_________, 20__]1 as the effective date for the
purpose of determining when the Public Stockholders will be entitled to receive
their share of the liquidation proceeds. You agree to be the Paying Agent of
record and, in your separate capacity as Paying Agent, agree to distribute said
funds directly to the Public Stockholders in accordance with the terms of the
Trust Agreement and the Company’s second amended and restated certificate of
incorporation. Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated, except
to the extent otherwise provided in Section 1(i) of the Trust Agreement.



   
Very truly yours,
         
Lefteris Acquisition Corp.
         
By:
     
Name:
     
Title:
         
cc:
Morgan Stanley & Co. LLC
 





--------------------------------------------------------------------------------

1 24 months from the closing of the Offering or at a later date, if extended.

--------------------------------------------------------------------------------

EXHIBIT C
[Letterhead of Company]
[Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez


Re: Trust Account - Withdrawal Instruction


Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Lefteris Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _________, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company
$[_____] of the interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.


The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement]. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:


[WIRE INSTRUCTION INFORMATION]



   
Very truly yours,
         
Lefteris Acquisition Corp.
         
By:
     
Name:
     
Title:
         
cc:
Morgan Stanley & Co. LLC
 

--------------------------------------------------------------------------------

EXHIBIT D
[Letterhead of Company]
[Insert date]


Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez


Re: Trust Account - Stockholder Redemption Withdrawal Instruction


Mr. Wolf and Ms. Gonzalez:


Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Lefteris Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _________, 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver $[_____] of the
principal and interest income earned on the Property as of the date hereof to a
segregated account held by you on behalf of the Public Stockholders who have
properly elected to have their shares of Common Stock that were sold by the
Company in the Offering (the “Public Shares”) redeemed by the Company as
described below. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.


The Company needs such funds to pay the Public Stockholders who have properly
elected to have their Public Shares redeemed by the Company in connection with a
stockholder vote to approve an amendment to the Company’s second amended and
restated certificate of incorporation to modify the substance or timing of the
ability of Public Stockholders to seek redemption in connection with an initial
Business Combination or the Company’s obligation to redeem 100% of the Public
Shares if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s second amended and restated
certificate of incorporation or  to affect provisions of the Company’s second
amended and restated certificate of incorporation relating to the Company’s
pre-initial Business Combination activity or related stockholder rights. As
such, you are hereby directed and authorized to transfer (via wire transfer)
such funds promptly upon your receipt of this letter to a segregated account
held by you on behalf of such Public Stockholders.



   
Very truly yours,
         
Lefteris Acquisition Corp.
         
By:
     
Name:
     
Title:
         
cc:
Morgan Stanley & Co. LLC
 

--------------------------------------------------------------------------------